Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After further reconsideration of the Requirement for Unity of Invention dated 01/21/2021, the Examiner is hereby withdrawn the Requirement.  Since the Requirement has been withdrawn, the request for a telephone Examiner’s Interview is moot.  Also, the request for a telephone Examiner’s Interview in the remarks of the response is not proper because if the Applicant wants to request for a telephone Examiner’s Interview, then the Applicant must call the Examiner to request for an interview or the Applicant fills out the USPTO Automated Interview Request form on line.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite language too numerous to mention specifically, and should be revised carefully.  For example only, in claim 1, line 1, the phrase “a brush-holder part” should be replaced with --a brush-receiving part-- to provide proper antecedent basis for the phrase “the brush-receiving part” in claims 1-4, 7-9, and 16.  The phrases “which non-circular part” in claim 3, “the entire holder” in claim 5, “the length” in claim 11, “the container” in claim 12 lack proper antecedent basis.  The phrases “… fits the average diameter of the head of the paintbrush”, “… is larger than the volume of the brush hairs” in claim 1, “… is at least 20% greater than the volume of the brush hairs” in claim 4, “the brush head is fully or partly made of elastomer” in claim 5 define the paintbrush holder in reference to a paintbrush or the brush hairs or the brush head which is undefined and has not been positively claimed rendering the claims vague and indefinite because it is not clear what structural limitations applicant intends to encompass with such language.  In claim 1, the phrase “a height such that a mass center of gravity of a paintbrush to be received falls in the paintbrush holder” is vague, confusing, and indefinite because it has no clear meaning as to how does a mass center of gravity of a paintbrush to be received falls in the paintbrush holder?  In claim 15, “a paintbrush holder” should be replaced with --the paintbrush holder--because it refers back to claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Couch et al. (5,992,617; hereinafter Couch) in view of McNamara (2,782,909) and/or DePaola, JR. et al. (2013/0299362; hereinafter DePaola).  
As to claim 1, to the extent that the Examiner can determine the scope of the claim, Couch discloses a paintbrush holder (36; Figs. 3-4) comprising a brush-receiving part (a container 38 and an insert 40) that is open at the top with a volume for receiving a brush, a spout-shaped part (the insert 40) provided on a top side of the brush-receiving part, a largest diameter of the spout-shaped part is larger than a largest diameter of a brush to be inserted in the brush-receiving part (Couch shows a gap defines between a top portion of the insert 40 and the collar 44 of a paintbrush (Fig. 4) which is considered equivalent to the spout-shaped part is larger than the largest diameter of the brush), and a lower and smallest diameter of the spout-shaped part is capable to fit the average diameter of the head of the paintbrush.  The volume of the brush-receiving part below the smallest diameter is larger than the volume of the brush hairs (Fig. 4), the brush-receiving part narrows with an angle (Fig. 4).  Couch further discloses at least a part (the insert 40) of the paintbrush holder made of cellular material such as foam (column 3, lines 38-52) which foam is provided at the level of the smallest diameter of the spout-shaped part, which foam is adapted to close the volume.  The spout-shaped part has a height which is capable to provide a mass center of gravity of a paintbrush to be received falls in the paintbrush holder.  Couch discloses the brush-receiving part narrows with the angle and the angle appears in the range of -5º-10º (Fig. 4).  To the extent that Couch fails to disclose the brush-receiving part narrows with the angle of -5º-10º as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the paintbrush holder of Couch so the paintbrush holder is constructed with the brush-receiving part narrows with the angle of -5º-10º for allowing the paintbrush holder to holder various sizes of brushes.  Couch further discloses a foam rubber insert (20, 22; Figs. 1-2; a rubber is considered equivalent to an elastomer).  To the extent that Couch fails to show the at least a part of the paintbrush holder comprises an elastomer in lieu of the foam, McNamara teaches a paintbrush holder (11-17, 27-29) comprising at least a part of the paintbrush holder comprises a retaining sleeve (33) and the retaining sleeve formed from a resilient and highly compressible material such as rubber (column 3, lines 9-11) and the retaining sleeve having an opening (41) for retaining a handle of a brush to provide an effective air and liquid seal between the brush handle and the retaining sleeve (column 3, lines 53-56).  DePaola teaches a paintbrush holder (100) comprising at least a part of the paintbrush holder comprises a seal (104A, 104B) and the seal formed from a closed cell foam, rubber, or other resilient material [0035] to provide an airtight seal [0032].  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of McNamara and/or DePaola to modify the paintbrush holder of Couch so the paintbrush holder is constructed with the at least a part of the paintbrush holder formed from an elastomer instead of the foam for better securing the brush and also to provide an airtight and liquid tight seal for better protecting the brush since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
As to claim 2, Couch discloses the brush-receiving part and the spout-shaped part are made as one part.  DePaola teaches the paintbrush holder formed from as one part.
As to claim 3, Couch discloses the spout-shaped part is a non-round part and the brush-receiving part is tapered (Fig. 3).  McNamara further teaches a spout-shaped part (27, 29) is a non-round part and the brush-receiving part is tapered (Figs. 1-2).
As to claim 4, to the extent that the Examiner can determine the scope of the claim, each of Couch and McNamara discloses the volume of the brush-receiving part below the smallest diameter is at least 20% greater than the volume of the brush hairs (see Fig. 4 of Couch or Fig. 2 of McNamara).  
As to claim 10, the paintbrush holder of Couch as modified comprises the elastomer fitting to a middle one diameter of the brush head (Fig. 4).
As to claim 12, it appears that Couch discloses the paintbrush holder comprises a container (38) formed of a plastic material (Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the container of Couch by various methods such as injection molding or casting or other methods because the selection of the specific method for forming the container would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 13, to the extent that Couch fails to show the spout-shaped part has a height of 1-3 cm as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the paintbrush holder of Couch so the paintbrush holder is constructed with the spout-shaped part comprises a height of 1-3 cm because the selection of the specific height for the spout-shaped part would appear to have been an obvious matter of design choice based upon conventional design considerations, such as for better retaining the brush.  
As to claim 14, Couch discloses the spout-shaped part (40) narrows with an angle relative to a longitudinal axis (Fig. 4 shows an inside surface narrow with the angle).  However, Couch fails to show the angle comprised of 60-80º relative to a longitudinal axis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the paintbrush holder of Couch as modified so the paintbrush holder is constructed with the spout-shaped part comprises the angle of 60-80º relative to the longitudinal axis for allowing the paintbrush holder to holder various sizes of brushes.
As to claim 15, Couch discloses an assembly comprises the paintbrush holder as modified and a matching paintbrush (44).

Claims 5-7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Edes (6,450,336) and/or Condon (5,022,559).
As to claim 5, the paintbrush holder of Couch as modified further fails to show the entire paintbrush holder is made of a material from an elastomer or a rigid material as claimed.  Edes teaches a paintbrush holder (10) formed from an elastomer material (column 3, lines 54-67).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Edes to modify the paintbrush holder of Couch as modified so the paintbrush holder is made from an elastomer material because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
As to claim 6, the paintbrush holder of Couch as modified formed from the elastomer.  However, Couch further fails to show the elastomer has at least one of a glass transition temperature of <273K, comprising an amorphous polymer, an elastic modulus (Youngs modulus) of <5 MPa, an elongation at break of >100% and a shore type A of 50-75 as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the paintbrush holder of Couch as modified so paintbrush holder is constructed with the elastomer has at least one of a glass transition temperature of <273K, comprising an amorphous polymer, an elastic modulus (Youngs modulus) of <5 MPa, an elongation at break of >100% and a shore type A of 50-75 as claimed because the selection of the specific material for the specific situation would appear to have been an obvious matter of design choice based upon conventional design considerations, such as for better securing the paint brush and also because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
As to claim 7, the paintbrush holder of Couch as modified further fails to show the brush-receiving part is made from a polyolefin.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the paintbrush holder of Couch as modified so the brush-receiving part is formed from a polyolefin material because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  Each of the paintbrush holder of DePaola and Condon shows the paintbrush holder comprises a bottom that widens.
As to claim 16, the paintbrush holder of Couch as modified further fails to show the spout-shaped part is detachably attached to the brush-receiving part by means of a screw element or clamping element as claimed.  Condon teaches a paintbrush holder (Figs. 3-4) comprising a brush-receiving part (36) and a spout-shaped part (38) is detachably attached to the brush-receiving part by means of a screw element (32, 34) as claimed.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Condon to modify the paintbrush holder of Couch as modified so the paintbrush holder is constructed with the spout-shaped part is detachably attached to the brush-receiving part by means of a screw element or clamping element as claimed for allowing a user to remove the spout-shaped part from the brush-receiving part for cleaning purposes.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LUAN K BUI/
Primary Examiner, Art Unit 3736